DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tachibana (prev. presented US 2009/0266296) in view of Danek (prev. presented US 2016/0293398) and Wu (prev. presented US 2014/0261733).
Regarding claim 1, 8 and 16-18, Tachibana teaches a semiconductor [0044] processing device [0001] comprising: a reaction chamber (101 Fig 1); an intermediate chamber (152a, 152b Fig 1) upstream of and in fluid communication with the reaction chamber (Fig 1), the intermediate chamber configured to deliver a vapor to the reaction chamber (vaporizer 151 Fig 1 and [0010]); a source of vapor (151 Fig 1) upstream of and in fluid communication with the intermediate chamber (151 upstream and in fluid communication with 152a,b Fig 1), the source configured to deliver the etch reactant vapor to the intermediate chamber [0020]; a first valve disposed along a reactant supply line between the source and the intermediate chamber (153a,b Fig 1), the first valve configured to regulate a flow of the etch reactant vapor to the intermediate chamber [0019-0020]; and a second valve disposed along the reactant supply line between the intermediate chamber and the reaction chamber (154a,b Fig 1), the second valve configured to regulate a flow of the etch reactant vapor to the reaction chamber [0019-0020]. Tachibana fails to teach the apparatus is for etching and fails to teach the source is an etch reactant. In the same field of endeavor of pulsed gas processing apparatus (abstract and Fig 1), Danek teaches that as an alternative or in addition to a deposition gas process, an etching gas may be used in the cycle [0008-0009] to perform atomic layer etching [0026] in the same apparatus [0026]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Tachibana to include an etching vapor source because Danek teaches this is an art recognized alternative process for the same apparatus for device formation and control of layer formation [0027]. Regarding claim 16, Tachibana teaches a control system (156 Fig 1). Tachibana teaches a third valve between the second valve and the reaction chamber (155 Fig 1). Tachibana teaches a control system (156 Fig 1) configured to control the operation of the valves to control the partial pressure of the reactant vapor based on a flow conductance of the third valve [0022-0027] (note the on and off of the valve 155 is a flow conductance). Tachibana in view of Danek remains as applied to above but fails to teach the third valve is a needle valve (type of adjustable flow conductance valve) because Tachibana teaches it is an injection control valve without teaching the type of valve. Addressing the same problem of an apparatus for processing a semiconductor substrate using a vaporized source gas (abstract [0002]), Wu teaches that after the sources (ampoules (120 and 320 Fig 1)) and before the chamber (106 Fig 1) is an additional valve (187 Fig 6) to function as a flow controller. Note the flow controller is analogous to the injection control valve of Tachibana and a functional equivalent. Wu further teaches this includes a needle valve. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the third valve of Tachibana to be a needle valve because Wu teaches this is a functional alternative for the same purpose of controlling the flow of gas from the vaporizers into the chamber. Note the combination retains the control based at least in part on the flow conductance because the needle valve still includes a fully open (on) and fully closed (off) capacity and the flow conductance affects how fast the vapor will leave the intermediate chamber (i.e. control of timing of the switching steps).
Regarding claim 2 and 6, the combination remains as applied to claim 1.  Further, Danek teaches liquid sources (Fig 4 “process liquid”).
Regarding 7, Tachibana teaches a carrier gas line to convey carrier gas to the source of the etch reactant vapor (Fig 1 line p15).
Regarding claim 9, Tachibana teaches a control system (156 Fig 1) configured to control the partial pressure of the etch reactant vapor base at least in part on a pressure difference between a first pressure in the intermediate chamber and a second pressure in the reaction chamber because the pressure difference controls the flow direction and dynamics and Tachibana teaches controlling the flow..
Regarding claim 10, Tachibana teaches the control system configured to pulse the reactant vapor (Fig 2).
Regarding claim 11, Tachibana teaches the control system configured to instruct the valves to open and close to at least partially fill the chamber [0019-0021].
Regarding claim 12-13, Tachibana teaches a control system to instruct the valves to transfer a portion or all of the volume of the chamber (Fig 2 and [0019-0025], (note that transferring all is inclusive of transferring a portion).
Regarding claim 14, Tachibana fails to explicitly teach opening both valves at once. However it would have been obvious to a person having ordinary skill in the art to configure the controller to open both at once as this allows the tank to be flushed for cleaning or purging. A cleaning or purging process is different from the standard processing and is a third mode of the device.
Regarding claim 15, the combination remains as applied to claim 1 above. I would have been obvious to a person having ordinary skill in the art to modify the apparatus of Tachibana to include two sources for two different reactants when a process requires two reactants to be pulsed. The two buffer tanks allow for two different reactants to be supplied.
Regarding 19, Tachibana teaches a second valve between the intermediate chamber and the reaction chamber (155 Fig 1) and the third (adjustable) valve of the combination as applied to claim 1 is after the second valve.
Claim 3  is/are rejected under 35 U.S.C. 103 as being unpatentable over Tachibana in view of Danek and Wu as applied to claim 1 above, and further in view of Takahashi (prev. presented US 2016/0208382).
Tachibana in view of Danek and Wu remains as applied to claim 1 but fails to teach the inclusion of a filter. Addressing the same problem of an apparatus for processing a semiconductor substrate using a cyclic process (abstract and [0052]), Takahashi teaches including a filter prior to the buffer tank (BT1) because this prevents particles of the source material that is vaporized from entering the buffer tank [0066]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to include a filter prior to the intermediate chamber because Takahashi demonstrates this provides successful results in the apparatus for preventing unwanted particles from entering the buffer tank (and contaminating the buffer tank).
Claim 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tachibana in view of Danek and Wu as applied to claim 1 above, and further in view of Khosla (prev. presented US 2013/0312663).
Regarding claim 4, Tachibana in view of Danek and Wu remains as applied to claim 1 but fails to teach the inclusion of the intermediate chamber heater and thermal zone. In the same field of endeavor of an apparatus for processing a semiconductor substrate using vaporized source (abstract), Khosla teaches an intermediate tank (134 Fig 4) between the source (180 Fig 4) and the chamber (Fig 4) having a heater (190 Fig 4 and [0061]) to control the temperature of the chamber in a thermal zone (T3 Fig 4). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Tachibana and Tachibana in view of Danek to include the heater configured to heat the intermediate tank in a first thermal zone because Khosla teaches that this allows for maintenance of the intermediate tank at a predefined temperature [0061] and allows for consistent fill times and enables the use of larger storage containers [0063].
Regarding claim 5, the combination remains as applied to claim 4. Khosla further teaches the source is in a different thermal zone (T1 Fig 4) [0049-0050]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to include the source in a different thermal zone because Khosla teaches that the different temperature zones can be used to control the filling and prevent condensation of the vapor [0049-0051]. Regarding the temperature of the second thermal zone being higher than the temperature of the first thermal zone, Khosla teaches the temperatures are capable of being different ([0049], [0053-0054]), therefore the apparatus of Khosla is capable of being operated in the manner claimed with the second thermal zone temperature higher than the first thermal zone temperature.

Response to Arguments
Applicant's arguments filed 02/15/2022, hereinafter reply, have been fully considered but they are not persuasive. Applicant argues (reply p 6-7) that Tachibana in view of Danek does not teach the adjustable flow valve. This is not persuasive in view of the teachings of Wu which teaches the third valve and has been incorporated into the rejection. Applicant provided no arguments why the combination of Tachibana in view of Danek and Wu is improper. Therefore applicant’s arguments are not persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US2018/0174826 teaches a chamber with heated flow zones (Fig 1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET D KLUNK whose telephone number is (571)270-5513. The examiner can normally be reached Mon - Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                                                                                                                                                                                                                                                                                                                                  /MARGARET KLUNK/Examiner, Art Unit 1716                                                                                                                                                                                                        
/KARLA A MOORE/Primary Examiner, Art Unit 1716